Motion, insofar as it seeks leave to appeal from the January-2010 Appellate Division order of affirmance, dismissed as untimely (see CPLR 5513 [b]). The prior motion for leave to appeal made at the Appellate Division was untimely (see Karger, Powers of the New York Court of Appeals § 12:3, at 436-437 [3d ed rev]). Motion, insofar as it seeks leave to appeal from the April 2010 and August 2010 Appellate Division orders, dismissed upon the ground that such orders do not finally determine the action within the meaning of the Constitution.